Citation Nr: 1738733	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-27 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent prior to July 22, 2015, and 30 percent thereafter, for bilateral plantar fasciitis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1993 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, granted the Veteran's claim of entitlement to service connection for bilateral plantar fasciitis and assigned a percent disability rating, effective October 31, 2011.

In March 2015, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the hearing is of record.

This case was last before the Board in April 2015, where it remanded the matter for further development.  The Veteran was afforded a VA examination for her bilateral plantar fasciitis in July 2015.  In a November 2015 rating decision, the RO assigned an increased disability rating of 30 percent, effective July 22, 2015.  The Veteran expressed her disagreement with the assigned evaluation.  Subsequently, the RO continued the assigned 10 percent evaluation prior to July 22, 2015, and 30 percent thereafter, as reflected in the December 2015 Supplemental Statement of the Case (SSOC), and returned the claim to the Board for further adjudication.  As the increased rating did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Also remanded by the Board in April 2015 were the issues of entitlement to service connection for a foot disability other than bilateral plantar fasciitis and entitlement to service connection for an acquired psychiatric disorder.  While on remand, the RO granted both service connection claims.  There is no indication that the Veteran has disagreed with the assigned disability ratings and/or the effective dates for these disability ratings.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating that where an appealed service connection claim is granted during the pendency of the appeal, a second Notice of Disagreement thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  As such, these issues are not before the Board and will not be further addressed herein.

The issue of entitlement to a TDIU was raised by the record as a component of the initial rating claim on appeal.  See August 2017 Informal Hearing Presentation.  The Board observes that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 22, 2015, the Veteran's bilateral plantar fasciitis was, at worst, primarily manifested by pain accentuated on manipulation and use; the location of the weight-bearing line was not over or medial to the great toe on either foot; there was no objective evidence of marked deformity (pronation, abduction, etc.), indication of swelling on use, characteristic calluses, extreme tenderness of the plantar surface on either foot, marked pronation, inward bowing of the tendo achillis, or marked inward displacement and severe spasm of the Achilles tendon on manipulation; and, the Veteran's symptoms were not relieved by orthotics.

2.  Since July 22, 2015, the Veteran's bilateral plantar fasciitis was, at worst, primarily manifested by pain accentuated on use; the location of the weight-bearing line was not over or medial to the great toe on either foot; there was no objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation, indication of swelling on use, characteristic calluses, extreme tenderness of the plantar surface on either foot, marked pronation, inward bowing of the tendo achillis, or marked inward displacement and severe spasm of the Achilles tendon on manipulation; and, the Veteran's symptoms were not relieved by orthotics.


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 10 percent prior to July 22, 2015, and 30 percent thereafter, for bilateral plantar fasciitis have not been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, 38 U.S.C.A. § 5103 (a) requires, at a minimum, the Secretary to: (1) inform the claimant that in order to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and, (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

In this case, the Veteran's claim of entitlement to service connection for bilateral plantar fasciitis was granted in February 2012.  As service connection has been granted, the claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the Board notes that the Veteran was afforded ample notice of the applicable law and requirements for substantiating her claim in the September 2012 Statement of the Case (SOC) and subsequent SSOCs.  She has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.  Therefore, the Board finds that VA's duty to notify is satisfied.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records (STRs), VA treatment records, private medical records, and her contentions.  Neither the Veteran nor the Veteran's representative has identified, and the record does not otherwise indicate, any other evidence relevant to her claim that has not been obtained.  Furthermore, the Veteran was provided with several VA examinations, including in December 2011, May 2014, and July 2015.  Following review of the evidence, the Board concludes that these examination reports, collectively, are adequate for the purpose of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lastly, the Board finds that there was substantial compliance with its April 2015 remand instructions, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Evaluation for Bilateral Plantar Fasciitis

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of a disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  Although an element of evidence to be considered by the Board, the use of terminology such as "severe" by VA examiners and others is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's bilateral plantar fasciitis is currently rated under Diagnostic Code 5726, which concerns acquired flatfoot.  A 10 percent evaluation is warranted for moderate acquired flatfoot with symptoms of the weight-bearing line falling over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, whether presented bilaterally or unilaterally.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

A 30 percent evaluation is warranted for severe bilateral acquired flatfoot with symptoms of objective evidence of marked deformity (pronation, abduction, etc.), pain accentuated on manipulation and use, indication of swelling on use, and characteristic callosities.  Id.

A maximum 50 percent evaluation is warranted for pronounced bilateral flatfoot with symptoms of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, which are not improved by orthopedic shoes or appliances.  Id.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  If the evidence for and against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The Veteran was afforded a VA compensation examination in December 2011.  The Veteran reported that in the last 12 months her feet have been "okay" and denied using any arch supports or orthotics.  The examiner noted a prior diagnosis of bilateral plantar fasciitis, but indicated that there was no evidence of flat feet found on examination or imaging studies of her feet.

An addendum opinion was obtained in February 2012.  The examiner indicated that, despite the contradictory findings by different providers, it is at least as likely as not that the Veteran's bilateral plantar fasciitis was caused by or a result of service.

The Veteran was afforded a VA compensation examination in August 2012.  Since February 2012, the Veteran reported that she had been given orthotic inserts, but wearing them all day has increased the pain in the mid-arches of both feet.  She indicated that the pain felt "like someone is shoving a knife into my foot."

The Veteran was afforded a VA compensation examination in May 2014.  The Veteran stated that she felt like her orthotics have made her bilateral foot pain worse with cramping in her calves.  She denied constant foot pain, but did complain of intermittent dull, achy pain whenever she gets up and stands.

The results from the physical examination revealed bilateral pain accentuated on manipulation and use.  However, there was no objective evidence of marked deformity (pronation, abduction, etc.), indication of swelling on use, characteristic calluses, extreme tenderness of the plantar surface on either foot, marked pronation, inward bowing of the tendo achillis, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The location of the weight-bearing line did not fall over nor was medial to the great toe on either foot.

The Veteran was afforded a VA compensation examination in July 2015.  The results of the physical examination revealed bilateral pain accentuated on use; no pain on manipulation was noted.  There was no objective evidence of marked deformity (pronation, abduction, etc.), indication of swelling on use, characteristic calluses, extreme tenderness of the plantar surface on either foot, marked pronation, inward bowing of the tendo achillis, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The location of the weight-bearing line did not fall over nor was medial to the great toe on either foot.

The Veteran was afforded a VA compensation examination in January 2016 to determine the nature and severity of pes cavus; her bilateral plantar fasciitis was not evaluated.  The examiner noted that review of past imaging studies reflects negative bilateral weight-bearing feet with minimal, if any, evidence for loss of arch.

The Board notes that the December 2011, August 2012, May 2014, July 2015, January 2016 VA examination reports, as well as the February 2012 addendum opinion, are all highly probative, as they were prepared by medical professionals who reviewed the Veteran's pertinent medical history, physically examined the Veteran, and clearly assessed the severity of her service-connected bilateral plantar fasciitis.  Furthermore, the VA examiners' findings are largely consistent across all six medical reports and are supported by other evidence.

Prior to July 22, 2015, in order to warrant an increased rating under Diagnostic Code 5276, the evidence would need to show that the Veteran's acquired flatfoot was severe with symptoms primarily manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain accentuated on manipulation and use, indication of swelling on use, and characteristic callosities.  Id.

Here, the Board finds that the evidence of record does not support an evaluation higher than 10 percent under Diagnostic Code 5276 prior to July 22, 2015.  As discussed above, the medical evidence demonstrates that the Veteran's bilateral plantar fasciitis was primarily manifested by pain accentuated on manipulation and use, and these symptoms were not relieved by orthotics; this symptomatology more closely approximates the criteria for a 10 percent rating.  While the evidence of record reflects that the Veteran's bilateral plantar fasciitis was asymptomatic and was not treated with orthotics or arch supports until 2012, the Board will not alter an effective date or reduce a disability rating below what is assigned by the RO, even when the Board disagrees with the rating assigned and finds that the evidence used by the RO in assigning a disability rating was incorrectly applied.

The Board notes that there was no evidence of the location of the weight-bearing line falling over or being medial to the great toe on either foot, marked deformity (pronation, abduction, etc.), indication of swelling on use, characteristic calluses, extreme tenderness of the plantar surface on either foot, marked pronation, inward bowing of the tendo achillis, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  Therefore, the Board concludes that the evidence is not sufficient to meet the criteria for an evaluation higher than 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5276 prior to July 22, 2015.

Since July 22, 2015, in order to warrant a disability rating higher than 30 percent under Diagnostic Code 5276, the evidence would need to show that the Veteran's acquired bilateral flatfoot was pronounced with symptoms of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, which are not improved by orthopedic shoes or appliances.

Here, the Board finds that the evidence of record does not support an evaluation higher than 30 percent under Diagnostic Code 5276 since July 22, 2015.  As discussed above, the medical evidence demonstrates that the Veteran's bilateral plantar fasciitis was primarily manifested by pain accentuated on use, and these symptoms were not relieved by orthotics; this symptomatology more closely approximates the criteria for a 10 percent rating.  While the RO assigned an increased 30 percent disability rating based on the July 2015 VA examination findings, which found evidence of pain accentuated on use, there is no evidence of record documenting any other symptoms that would more closely approximate a 30 percent evaluation, let alone warrant a maximum 50 percent rating.  However, as noted above, the Board will not reduce a disability rating below what is assigned by the RO, even when the Board disagrees with the rating assigned and finds that the evidence used by the RO in assigning a disability rating was incorrectly applied.

The Board notes that there was no objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation, location of the weight-bearing line over or medial to the great toe on either foot, characteristic calluses, indication of swelling on use, extreme tenderness of the plantar surface on either foot, marked pronation, inward bowing of the tendo achillis, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  Thus, the Board concludes that the evidence is not sufficient to meet the criteria for an evaluation higher than 30 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5276 since July 22, 2015.

The Board has considered whether other potentially applicable diagnostic codes allow for a separate compensable and/or increased rating for the Veteran's symptoms.  Diagnostic Code 5284, other foot injuries, is a more general Diagnostic Code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 9-98.

The Veteran's disability does not warrant a change in Diagnostic Code.  Diagnostic Code 5276 specifically addresses her diagnosed bilateral plantar fasciitis.  As the symptoms from plantar fasciitis are all contemplated by Diagnostic 5276, it would be inappropriate to change the Diagnostic Code for the Veteran's disability to Diagnostic Code 5284, because that would amount to rating her bilateral plantar fasciitis by analogy to other foot injuries.  See Copeland v. McDonald, 27 Vet. App. 333 (2015); see also Yancy v. McDonald, 27 Vet. App. 484, 491 (2016) (holding that the "plain meaning of the word 'injury' limits the application of [Diagnostic Code] 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions").

Further, the Veteran is separately service-connected for bilateral pes cavus (claimed as heel stress fractures, arches, Achilles tendonitis, pes planus), which contemplates all of her remaining foot related complaints.  Therefore, Diagnostic Code 5278 is not applicable.  Moreover, the Veteran is not service-connected for weak foot, claw foot, Morton's disease, hallux rigidus, hammer toe affecting all toes, or malunion or nonunion of tarsal or metatarsal bones, and, thus, a higher disability rating is not warranted under Diagnostic Codes 5277, 5278, 5279, 5281, 5282, or 5283.

Lastly, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see 38 C.F.R. §§ 4.40, 4.45.  However, while the Veteran has reported having pain, the rating under Diagnostic Code 5276 in this case is not based on limitation of motion, but rather, the functional impairment resulting from the foot disability.  Therefore, a higher rating is not warranted pursuant to DeLuca or 38 C.F.R. §§ 4.40, 4.45.

Lay reports of symptoms and history associated with the bilateral plantar fasciitis have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  However, the clinical evidence offering detailed, specific, objective determinations pertinent to the rating criteria and manifestations associated with the disability is found to be the most probative and credible evidence with regard to evaluating the pertinent symptoms for the Veteran's bilateral plantar fasciitis on appeal.


III.  Extraschedular Considerations

While the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional or unusual disability picture where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When these two elements are met, the appeal must be referred to the Director for consideration of the assignment of an extraschedular rating.

On the other hand, if the rating criteria reasonably describe the Veteran's level of disability and symptomatology, then the disability picture is contemplated by the Rating Schedule.  In such instances, the assigned schedular evaluation is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111, 116 (2008).

Here, the Board finds that the schedular rating is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected bilateral plantar fasciitis.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's disability symptoms with the schedular criteria, the Board finds that her symptoms are congruent with the disability picture represented by the ratings assigned and she does not have symptoms associated with the disability that have been unaccounted for by the schedular ratings assigned herein.  38 C.F.R. § 4.124a.  Accordingly, a comparison of the Veteran's symptoms and functional impairment resulting from her service-connected disability with the pertinent schedular criteria does not show that her bilateral planter fasciitis presented "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, neither the Veteran nor her representative have alleged that the Veteran's contemporaneously service-connected disabilities combined to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

As to any express or implied contention that because the rating criteria are silent as to effects of occupational and daily activities that the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the Veteran has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321 (a), 4.1.  Finally, the Board notes that the disability's effect, if any, on the Veteran's employment is being considered below in the Board's remand of the Veteran's claim of entitlement to a TDIU.

The Board acknowledges that the combined effect of certain disabilities may result in greater disability and therefore require greater compensation.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012); see also, e.g., 38 C.F.R. § 4.26, Bilateral Factor ("When a partial disability results from disease of injury of both arms, or both legs, or paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.").  However, Diagnostic Code 5276 specifically sets forth separate rating criteria if there is only unilateral or, as in this case, bilateral acquired flatfoot. 

The statements or findings of impaired function, such as pain and particularly restrictions as to locomotion, pertain to functional limitations that are contemplated by the governing Diagnostic Code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 (2013), 4.45.  Additionally, 38 C.F.R. §§ 4.40 and 4.45 provide that musculoskeletal system ratings contemplate functional loss and the factors of disability affecting the joints.  The evaluations are all encompassing in that they have specific requirements such as motion, yet are broad in that they provide for a level of impairment based on functional loss.  The inability to accomplish certain tasks, such as walking or running are not "symptoms" set forth in any portion of the Rating Schedule, yet they are a result of the same symptoms of pain, painful and limited motion, and decreased strength.  Therefore, it is a result contemplated by the rating criteria as it is based on the same symptomatology.

In reaching this determination, the Board considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against referral of the claim for extraschedular consideration.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial evaluation higher than 10 percent prior to July 22, 2015, and 30 percent thereafter, for bilateral plantar fasciitis is denied.






REMAND

The Board finds that the Veteran's employment history is unclear from the record.

In October 2015, the Veteran submitted a TDIU application, which indicated that she last worked full-time in August 2015.  Additionally, an August 2015 Notice of Adjudicator's Determination from the Nebraska Office of Unemployment Insurance stated that the Veteran was ineligible for unemployment insurance benefits, because "the record shows that [she] is physically unable to work."  However, despite this evidence, the January 2016 VA examiner noted that the Veteran was working as a cocktail waitress for a few hours each night.  Moreover, in addition to the Veteran's employment history with respect to specific periods of unemployability due to service-connected disabilities, the record is also unclear as to whether any current employment would be considered substantially gainful or marginal employment.

On remand, the Veteran should be asked to complete an updated TDIU application (VA Form 21-8940) clearly identifying periods of unemployability due to service-connected disabilities, and the AOJ should, as necessary, solicit employment information from the employers identified.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete and return VA Form 21-8940 (an official TDIU application), providing her employment history with salary information, average hours worked, etc., and clearly identify periods of unemployability due to her service-connected disabilities throughout the entire period on appeal.

2.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the issue remaining on appeal in light of any additional evidence added to the record, including, if appropriate, referral of the claim for extraschedular consideration.  If the claim remains denied, send the Veteran and her representative a Supplemental Statement of the Case (SSOC), and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


